PER CURIAM: *
The judgment of the district court is affirmed for the reason, as the magistrate judge has explained in careful detail, the plaintiff has failed to present evidence to raise a fact issue to support his complaints. The plaintiff has not pointed to any legal error in the ruling of the magistrate judge or judgment of the district judge.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.